The plaintiff in error was convicted of assault with intent to do bodily harm, and was sentenced to serve a term of one year in the state penitentiary.
The judgment was entered in April, 1929, and the appeal lodged in this court in October, 1929. No briefs in support of the appeal have been filed. The case-made contains no notice of appeal, as required by section 2809, Comp. St. 1921, and none has been filed in this court. This is jurisdictional, and, where the notice is not given as required by law, this court does not acquire jurisdiction. Means v. State,10 Okla. Cr. 581, 139 P. 1155; Kittrell v. State, 19 Okla. Cr. 56,197 P. 1072; Sharer v. State, 40 Okla. Cr. 420, 269 P. 511.
The appeal is dismissed.